Russell, C. J.
1. The assignment of error complaining of the ruling of the court upon the admissibility of documentary evidence can not be considered, because the papers which the defendant moved to exclude were not embodied in the ground of the motion for a new trial, nor attached thereto as an exhibit. City of Rome v. Harris, 12 Ga. App. 756 (78 S. E. 475).
2. The plaintiff sued upon an account. The defendant pleaded a set-off, but did not supply the jury .with any data which would have authorized a finding in his favor for timber delivered by him of a lower grade than that provided for by the contract, and which was used by the plaintiff. Consequently it was not error for the judge, in his charge, to confine the jury to the contract value of the timber furnished by the defendant of the grade specified in the contract between the parties.-
*786Decided November 25, 1913.
Complaint; from city court of Dublin — J. E. Burch, judge pro hac vice. May 19, 1913.
T. E. Hightower, for plaintiff in error.
3. Tlie evidence was in conflict, but there was sufficient evidence • in behalf of the plaintiff to support the verdict, and the discretion of the trial judge in overruling the motion for a new trial will not be disturbed.

Judgment affirmed.